Title: From Thomas Jefferson to Francis Walker Gilmer, 22 November 1824
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
Nov. 22. 24.
I wrote to you yesterday in answer to yours of the 12th and 13th and to-day I recieve your letter of Sep. 15. from London which gives me many particulars, all acceptable except one: that where you speak of having declined your appointment here. we have never so considered anything recieved from you, and hope you will not think of it. it would be, I assure you, a severe affliction to us; indeed a very severe one. my uneasiness at this suggestion induces me to answer this single part of your letter, and with my hopes that you will not desert us, accept the assurance of my great friendship and respectTh: Jefferson